UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02796) Exact name of registrant as specified in charter:	Putnam High Yield Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2015 Date of reporting period:	May 31, 2015 Item 1. Schedule of Investments: Putnam High Yield Trust The fund's portfolio 5/31/15 (Unaudited) CORPORATE BONDS AND NOTES (86.5%) (a) Principal amount Value Advertising and marketing services (0.6%) Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 $1,815,000 $1,914,825 Lamar Media Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 989,000 1,021,143 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 7/8s, 2025 1,340,000 1,413,700 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 5/8s, 2024 2,465,000 2,588,250 Outfront Media Capital, LLC/Outfront Media Capital Corp. 144A sr. unsec. notes 5 5/8s, 2024 195,000 204,750 Automotive (1.0%) Dana Holding Corp. sr. unsec. notes 5 1/2s, 2024 1,315,000 1,341,300 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 3,597,000 3,803,828 Dana Holding Corp. sr. unsec. unsub. notes 5 3/8s, 2021 1,020,000 1,062,075 FCA US, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 4,800,000 5,301,600 General Motors Co. sr. unsec. unsub. notes 5.2s, 2045 465,000 474,470 Motors Liquidation Co. escrow notes 8 1/4s, 2023 2,555,000 38,325 Motors Liquidation Co. escrow sr. unsec. unsub. notes 8 3/8s, 2033 2,390,000 35,850 Navistar International Corp. sr. notes 8 1/4s, 2021 1,098,000 1,098,000 Basic materials (9.3%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 3,125,000 3,187,500 Alcoa, Inc. sr. unsec. unsub. notes 5 1/8s, 2024 415,000 443,013 ArcelorMittal SA sr. unsec. bonds 10.6s, 2019 (France) 2,985,000 3,626,775 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 1,215,000 1,233,225 ArcelorMittal SA sr. unsec. unsub. notes 7 3/4s, 2039 (France) 720,000 740,470 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 3,611,000 3,818,633 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 2,948,000 3,198,580 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 1,595,000 1,818,300 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 1,205,000 1,222,473 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 1,480,000 1,580,048 Cemex SAB de CV 144A company guaranty sr. notes 6 1/8s, 2025 (Mexico) 550,000 554,950 Cemex SAB de CV 144A company guaranty sr. notes 5.7s, 2025 (Mexico) 1,520,000 1,503,280 Chemours Co. (The) 144A sr. unsec. notes 7s, 2025 890,000 905,575 Chemours Co. (The) 144A sr. unsec. notes 6 5/8s, 2023 2,210,000 2,243,150 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 3,065,000 3,087,988 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 3,420,000 3,496,950 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 3,160,000 3,318,000 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 1,574,000 1,547,321 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 1,654,000 1,594,043 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 2,582,000 2,501,313 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 1,554,000 1,519,035 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 2,326,000 2,514,988 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 1,911,000 2,235,870 HD Supply, Inc. 144A company guaranty sr. notes 5 1/4s, 2021 1,710,000 1,778,400 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 1,127,000 1,062,198 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 5,145,000 5,492,288 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 415,000 421,225 Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 1,415,000 1,418,538 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 1,490,000 1,529,113 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 1,220,000 1,104,100 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 2,550,000 2,728,500 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 2,231,000 2,403,903 Momentive Performance Materials, Inc. company guaranty sr. notes 3.88s, 2021 3,440,000 3,100,300 Momentive Performance Materials, Inc. escrow company guaranty sr. notes 8 7/8s, 2020 (F) 3,440,000 34 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 1,510,000 1,576,063 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 1,580,000 1,587,900 Norbord, Inc. 144A company guaranty sr. notes 6 1/4s, 2023 (Canada) 1,845,000 1,877,448 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 3,525,000 3,692,438 Platform Specialty Products Corp. 144A sr. unsec. notes 6 1/2s, 2022 1,720,000 1,806,000 PQ Corp. 144A sr. notes 8 3/4s, 2018 2,860,000 2,960,100 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 248,000 254,820 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 3,169,000 3,224,458 SBA Communications Corp. 144A sr. unsec. notes 4 7/8s, 2022 4,050,000 4,073,085 Sealed Air Corp. 144A company guaranty sr. unsec. notes 8 3/8s, 2021 2,210,000 2,486,250 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 575,000 598,000 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 1,415,000 1,577,725 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 980,000 1,014,300 Sealed Air Corp. 144A sr. unsec. notes 5 1/8s, 2024 1,000,000 1,017,500 Sealed Air Corp. 144A sr. unsec. notes 4 7/8s, 2022 715,000 720,363 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 1,678,000 2,084,915 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 435,000 465,450 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 680,000 701,250 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 1,150,000 1,175,875 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 410,000 415,125 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 3,215,000 3,174,813 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 1,990,000 1,925,325 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 485,000 519,556 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 1,975,000 2,044,125 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 3,911,000 3,725,228 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 3,005,000 3,162,763 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 1,980,000 2,044,350 Broadcasting (2.5%) Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 1,865,000 1,972,238 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 2,585,000 2,736,869 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 1,392,000 1,308,480 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 3,605,000 3,839,325 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2021 3,255,000 3,075,975 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 5,680,000 5,580,600 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 1,025,000 1,058,313 Media General Financing Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2022 1,225,000 1,255,625 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 3,003,000 3,168,165 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 280,000 295,400 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 2,075,000 2,095,750 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 2,430,000 2,527,200 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 1,360,000 1,416,100 Univision Communications, Inc. 144A company guaranty sr. notes 5 1/8s, 2025 654,000 650,403 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 905,000 964,956 Building materials (0.5%) Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 1,040,000 1,101,100 Building Materials Corp. of America 144A sr. unsec. notes 5 3/8s, 2024 2,715,000 2,737,046 Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 995,000 1,029,825 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 1,887,000 2,045,036 Owens Corning company guaranty sr. unsec. notes 9s, 2019 40,000 48,130 Cable television (3.5%) Adelphia Communications Corp. escrow bonds zero %, 2016 81,000 709 Adelphia Communications Corp. escrow bonds zero %, 2016 2,223,000 19,451 Adelphia Communications Corp. escrow bonds zero %, 2015 4,000 35 Adelphia Communications Corp. escrow bonds zero %, 2015 4,000 35 Adelphia Communications Corp. escrow bonds zero %, 2015 2,906,000 25,428 Altice Financing SA 144A company guaranty sr. notes 6 5/8s, 2023 (Luxembourg) 980,000 1,013,075 Altice Financing SA 144A company guaranty sr.notes 7 7/8s, 2019 (Luxembourg) 900,000 955,125 Altice Finco SA 144A company guaranty sr. unsec. unsub. notes 7 5/8s, 2025 (Luxembourg) 1,100,000 1,127,500 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 1,772,000 1,964,705 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 903,000 989,914 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 1,907,000 2,004,734 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 278,000 283,908 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 3,220,000 3,236,100 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 1,585,000 1,686,044 Cogeco Cable, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 (Canada) 1,250,000 1,281,625 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 2,035,000 2,213,063 CSC Holdings, LLC 144A sr. unsec. notes 5 1/4s, 2024 1,930,000 1,888,988 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 665,000 751,450 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 2,615,000 2,621,538 Numericable Group SA 144A sr. bonds 6 1/4s, 2024 (France) 3,440,000 3,483,000 Numericable Group SA 144A sr. notes 6s, 2022 (France) 4,070,000 4,098,002 Numericable-SFR 144A sr. bonds 5 5/8s, 2024 (France) EUR 410,000 471,130 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $2,610,000 2,707,875 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 2,930,000 3,025,225 Virgin Media Finance PLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (United Kingdom) 1,265,000 1,337,738 Virgin Media Secured Finance PLC 144A sr. notes 5 3/8s, 2021 (United Kingdom) 958,500 1,004,029 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 5,724,000 6,110,370 Capital goods (7.3%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 5,893,000 6,209,749 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 3,300,000 3,762,000 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 1,630,000 1,723,725 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 2,035,000 2,055,350 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 1,287,000 1,306,305 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2022 315,000 322,875 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 2,749,000 2,742,128 Berry Plastics Corp. company guaranty unsub. notes 5 1/8s, 2023 985,000 980,075 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 1,450,000 1,497,125 Bombardier, Inc. 144A sr. unsec. notes 7 1/2s, 2025 (Canada) 1,515,000 1,448,719 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 3,647,000 4,011,700 Crown Cork & Seal Co., Inc. sr. unsec. bonds 7 3/8s, 2026 1,465,000 1,684,750 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 2,610,000 2,740,500 Gates Global, LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 5,095,000 4,687,400 Huntington Ingalls Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2021 1,110,000 1,154,400 KLX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 3,690,000 3,736,125 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 3,362,000 4,671,845 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 4,656,000 5,028,480 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 3,435,000 3,203,138 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 3,005,000 3,095,150 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 3,220,000 3,430,298 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 3,130,000 3,263,025 Oshkosh Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2025 1,240,000 1,283,400 Owens-Brockway Glass Container, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2025 1,990,000 2,004,925 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 4,387,000 4,617,318 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 779,000 826,714 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 1,020,000 1,074,825 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 7/8s, 2018 (Netherlands) (PIK) 3,740,000 3,885,486 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 3/4s, 2022 (Netherlands) (PIK) 570,000 623,438 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 2,880,000 2,995,200 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 1,785,000 1,869,788 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 1,085,000 1,103,988 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 860,000 930,950 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2024 2,946,000 3,004,920 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 1,705,000 1,705,000 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2025 3,175,000 3,175,000 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 1,950,000 1,984,125 Coal (0.2%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 2,145,000 289,575 CONSOL Energy, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 1,790,000 1,669,175 Commercial and consumer services (1.0%) Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 3,535,000 3,487,631 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 3,325,000 3,374,875 Lender Processing Services, Inc./Black Knight Lending Solutions, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 2,675,000 2,835,500 Sabre GLBL, Inc. 144A company guaranty sr. notes 5 3/8s, 2023 2,675,000 2,721,813 Consumer (0.5%) Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 1,725,000 1,770,281 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 140,000 149,800 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 175,000 186,813 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 1,118,000 1,176,695 Spectrum Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 1,390,000 1,431,700 Spectrum Brands, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2024 1,350,000 1,434,375 Consumer staples (5.6%) Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 3,185,000 3,320,363 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 2,800,000 3,006,500 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 1,000,000 1,002,500 BC ULC/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 990,000 991,238 BC ULC/New Red Finance, Inc. 144A notes 6s, 2022 (Canada) 5,010,000 5,195,370 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 4,505,000 4,651,413 CEC Entertainment, Inc. company guaranty sr. unsec. notes 8s, 2022 1,940,000 1,969,100 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 5,374,000 5,689,723 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 675,000 680,063 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 2,576,000 2,904,440 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2024 225,000 233,156 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 3 7/8s, 2019 180,000 184,275 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 3,555,000 3,546,113 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 545,000 553,175 Dean Foods Co. 144A sr. unsec. notes 6 1/2s, 2023 2,560,000 2,656,000 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 2,860,000 2,413,125 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 1,845,000 1,900,350 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 120,000 127,980 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 3,755,000 3,967,158 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 685,000 723,703 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 735,000 765,319 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 5,405,000 5,817,131 Pilgrim's Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 1,160,000 1,177,400 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 2,015,000 2,045,225 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 3,940,000 3,949,850 Rite Aid Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2023 2,480,000 2,579,200 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 902,000 987,690 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 2,700,000 2,743,875 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 1/2s, 2025 1,770,000 1,767,788 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 2,385,000 2,408,850 WhiteWave Foods Co. (The) company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 1,150,000 1,242,000 Energy (oil field) (1.1%) Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,325,000 1,238,875 Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2022 4,068,000 3,986,640 Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2021 415,000 405,663 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 1,160,000 1,235,400 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 290,000 311,388 FTS International, Inc. 144A company guaranty sr. FRN 7.808s, 2020 1,567,000 1,566,318 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 2,088,000 1,351,980 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 2,800,000 2,023,000 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 1,239,000 867,300 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 1,400,000 1,035,703 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) $665,000 479,000 Energy (other) (0.2%) CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 2,574,000 2,181,465 Entertainment (1.7%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 975,000 1,065,870 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 1,760,000 1,834,800 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 645,000 672,413 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 1,846,000 1,882,920 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 1,179,000 1,183,362 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 75,000 80,438 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 7/8s, 2020 2,805,000 2,903,175 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 955,000 988,425 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 770,000 768,075 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 2,590,000 2,622,375 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 2,357,000 2,421,818 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 5,519,000 5,698,368 Financials (9.0%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 2,885,000 2,964,338 Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 4,645,000 4,679,838 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 4,640,000 5,707,200 American International Group, Inc. jr. sub. FRB 8.175s, 2058 2,072,000 2,820,510 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9s, perpetual maturity (Spain) 1,200,000 1,302,000 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 2,515,000 2,543,294 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6 1/2s, perpetual maturity 1,075,000 1,136,813 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 1,020,000 1,091,400 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 1,125,000 1,158,750 CIT Group, Inc. sr. unsec. notes 5s, 2023 1,435,000 1,467,288 CIT Group, Inc. sr. unsec. notes 5s, 2022 1,090,000 1,119,975 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 2,460,000 2,610,675 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 150,000 161,430 Citigroup, Inc. jr. unsec. sub. FRB Ser. B, 5.9s, perpetual maturity 95,000 94,881 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 2,780,000 2,126,700 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 1,255,000 1,302,063 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 1,325,000 1,369,653 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 1,595,000 1,694,688 Communications Sales & Leasing, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2023 (R) 750,000 765,000 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 1,726,000 845,740 Credit Acceptance Corp. company guaranty sr. unsec. bonds 6 1/8s, 2021 2,115,000 2,141,438 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2023 1,060,000 1,099,750 Credit Suisse Group AG 144A jr. unsec. sub. FRN 7 1/2s, perpetual maturity (Switzerland) 695,000 740,175 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6 1/4s, perpetual maturity (Switzerland) 330,000 323,813 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 2,555,000 1,967,350 Dresdner Funding Trust I 144A bonds 8.151s, 2031 4,910,000 6,186,600 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 1,990,000 2,079,550 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 2,150,000 2,160,750 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB 6.15s, 2066 1,016,000 637,540 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019 (PIK) 705,000 701,475 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 4,028,000 4,158,910 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 2,183,000 2,346,725 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 2,445,000 2,564,194 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 1,605,000 1,717,350 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 830,000 1,006,375 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 1,605,000 4,323,557 Lloyds Banking Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) $343,000 364,866 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 1,440,000 1,551,600 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 1,380,000 1,400,700 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 2,340,000 2,249,325 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 2,340,000 2,515,500 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2019 1,892,000 1,773,750 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 2,340,000 2,505,251 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 1,790,000 1,919,775 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 2,565,000 2,571,413 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 3,251,000 3,137,215 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN Ser. U, 7.64s, perpetual maturity (United Kingdom) 900,000 982,125 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648s, perpetual maturity (United Kingdom) 6,390,000 8,099,325 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 1,470,000 1,598,669 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes Ser. MTN, 6.9s, 2017 1,670,000 1,782,725 Springleaf Finance Corp. sr. unsec. notes 5 1/4s, 2019 940,000 948,253 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 835,000 931,025 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 615,000 631,913 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 1,698,000 1,698,000 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 1,919,000 1,631,150 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 3,680,000 3,753,600 Walter Investment Management Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2021 2,110,000 1,935,925 Gaming and lottery (2.9%) Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 2,030,000 2,065,525 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 2,050,000 2,224,250 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 3,534,000 2,990,942 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $770,000 796,950 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 795,000 864,563 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 5,127,465 5,473,569 Penn National Gaming, Inc. sr. unsec. notes 5 7/8s, 2021 3,500,000 3,556,875 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 1,563,000 1,641,150 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 6,261,000 6,734,488 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 740,000 691,900 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 7,114,000 6,882,795 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 675,000 516,375 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 1,935,000 2,017,238 Health care (8.2%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 3,145,000 3,255,075 Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 1,675,000 1,675,000 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) 1,633,000 1,669,743 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 2,415,000 2,535,750 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 1,170,000 1,213,875 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 865,000 889,869 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 535,000 571,118 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 2,860,000 2,877,875 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) (PIK) 872,000 861,100 ConvaTec Healthcare D SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 1,000,000 1,139,486 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $2,131,000 2,248,205 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 3,825,000 3,361,219 DaVita HealthCare Partners, Inc. company guaranty sr. unsec. notes 5 1/8s, 2024 760,000 768,075 DaVita HealthCare Partners, Inc. company guaranty sr. unsec. sub. notes 5s, 2025 1,965,000 1,947,806 DPx Holdings BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 2,280,000 2,385,450 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 4,244,000 4,312,965 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 1,298,000 1,265,550 Endo Finance, LLC/Endo, Ltd./Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2025 1,535,000 1,554,188 Halyard Health, Inc. 144A sr. unsec. notes 6 1/4s, 2022 3,685,000 3,878,463 HCA, Inc. company guaranty sr. unsec. bonds 5 3/8s, 2025 690,000 710,700 HCA, Inc. sr. notes 6 1/2s, 2020 3,955,000 4,419,713 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 705,000 824,850 Horizon Pharma Financing, Inc. 144A sr. unsec. notes 6 5/8s, 2023 790,000 812,713 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 1,154,000 1,206,651 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 630,000 644,175 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 1,355,000 1,454,931 JLL/Delta Dutch Pledgeco BV 144A sr. unsec. notes 8 3/4s, 2020 (Netherlands) (PIK) 1,765,000 1,793,681 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 3,215,000 3,456,125 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 3,050,000 3,072,875 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 1,645,000 1,725,194 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 (R) 2,145,000 2,240,335 Omnicare, Inc. sr. unsec. notes 5s, 2024 395,000 436,475 Omnicare, Inc. sr. unsec. notes 4 3/4s, 2022 945,000 1,027,688 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 3,830,000 4,098,100 Quintiles Transnational Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 1,115,000 1,131,725 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2024 4,460,000 4,727,600 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2022 2,554,000 2,720,010 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6 1/2s, 2023 1,560,000 1,571,700 Teleflex, Inc. company guaranty sr. unsec. notes 5 1/4s, 2024 745,000 759,900 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 485,000 501,674 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 4,300,000 4,257,000 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 2,270,000 2,468,625 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 2,520,000 2,696,400 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 1,990,000 2,134,275 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 7s, 2020 410,000 428,963 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 430,000 457,413 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 925,000 959,688 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 1,100,000 1,119,250 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 6 1/8s, 2025 2,100,000 2,186,625 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 5 7/8s, 2023 2,345,000 2,430,006 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 5 3/8s, 2020 2,250,000 2,340,000 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 4,630,000 4,870,181 Homebuilding (2.0%) Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 3,240,000 3,329,100 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 815,000 823,395 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 4,520,000 4,746,000 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 2,591,000 2,568,329 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 1,300,000 1,332,500 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 2,240,000 2,329,600 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 1,490,000 1,445,300 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 1,635,000 1,896,600 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 1,798,000 1,914,870 Standard Pacific Corp. company guaranty sr. unsec. notes 5 7/8s, 2024 1,230,000 1,279,200 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 1,035,000 1,014,300 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 650,000 653,250 Tri Pointe Holdings, Inc. 144A sr. unsec. unsub. notes 5 7/8s, 2024 2,506,000 2,465,278 Lodging/Tourism (0.6%) MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 3,195,000 3,290,850 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 569,000 654,350 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 4,082,000 3,898,310 Media (0.3%) Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 3,885,000 3,986,981 Oil and gas (9.2%) Antero Resources Corp. company guaranty sr. unsec. notes 5 1/8s, 2022 2,235,000 2,229,413 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 1,545,000 1,586,715 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 2,365,000 2,394,563 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 2,847,000 2,747,355 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 255,000 248,064 California Resources Corp. company guaranty sr. unsec. notes 6s, 2024 4,415,000 4,061,800 California Resources Corp. company guaranty sr. unsec. notes 5s, 2020 1,445,000 1,376,363 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 2,970,000 2,405,700 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 790,000 923,883 Chesapeake Energy Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 $1,180,000 1,244,900 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 675,000 666,563 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 1,345,000 1,281,113 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 3,145,000 2,600,522 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 1,955,000 2,055,194 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 3,545,000 3,598,110 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 1,280,000 1,267,200 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 1,748,000 1,678,080 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 1,689,000 1,156,965 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 3,872,000 4,094,640 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2023 1,390,000 1,417,800 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 45,000 32,513 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 6,110,000 4,292,275 Halcon Resources Corp. 144A company guaranty notes 8 5/8s, 2020 1,240,000 1,258,600 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 1,431,000 1,556,213 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2022 645,000 669,188 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 1,980,000 1,925,550 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 3,303,000 2,393,024 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 1,935,000 1,552,838 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 1,385,000 1,194,563 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 4,910,000 4,198,050 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) (F) 699,000 38 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 2,825,000 565,000 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 3,240,000 3,418,200 Newfield Exploration Co. sr. unsec. unsub. notes 5 5/8s, 2024 1,130,000 1,189,325 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 1,390,000 1,438,650 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 1,130,000 1,146,950 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 1/2s, 2021 540,000 544,050 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 4,445,000 4,545,013 Paragon Offshore PLC 144A company guaranty sr. unsec. notes 6 3/4s, 2022 2,635,000 1,080,350 Paragon Offshore PLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2024 3,840,000 1,593,600 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. notes 5 5/8s, 2022 1,390,000 1,386,525 Rose Rock Midstream LP/Rose Rock Finance Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 1,400,000 1,379,000 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 1,030,000 1,091,903 Sabine Pass Liquefaction, LLC company guaranty sr. notes 5 5/8s, 2023 1,350,000 1,373,625 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s, 2022 1,385,000 1,457,713 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 4,646,000 4,959,605 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 1,060,000 1,115,650 Samson Investment Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 4,125,000 340,313 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 2,760,000 2,737,575 Seven Generations Energy, Ltd. 144A sr. unsec. bonds 6 3/4s, 2023 (Canada) 2,300,000 2,324,150 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 1,470,000 1,575,179 Seventy Seven Energy, Inc. sr. unsec. notes 6 1/2s, 2022 1,280,000 819,200 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 3,259,000 2,900,510 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 1,255,000 1,311,475 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 435,000 452,400 Triangle USA Petroleum Corp. 144A sr. unsec. notes 6 3/4s, 2022 1,190,000 1,005,550 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 2,657,000 2,590,575 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 5,660,000 5,759,050 Williams Cos., Inc. (The) notes 7 3/4s, 2031 438,000 521,441 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 639,000 781,721 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 3,210,000 3,454,763 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 2,355,000 2,396,213 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 1,730,000 1,742,975 Publishing (0.3%) TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 1,360,000 1,421,200 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2019 1,188,000 1,242,945 TEGNA, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 1,605,000 1,617,038 Regional Bells (0.1%) Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 1,605,000 1,545,816 Retail (2.4%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 275,000 290,813 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 850,000 954,007 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 2,434,000 2,424,873 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 1,941,000 1,572,210 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 3/4s, 2023 870,000 917,850 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 1/4s, 2020 605,000 634,494 First Cash Financial Services, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2021 (Mexico) 85,000 89,888 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 350,000 352,625 JC Penney Corp, Inc. company guaranty sr. unsec. notes 5 3/4s, 2018 630,000 622,125 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65s, 2020 420,000 379,050 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 1,815,000 1,733,325 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 3,805,000 3,700,363 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 1,470,000 1,591,275 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 1,996,000 2,045,900 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 4,415,000 4,768,200 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8s, 2021 1,355,000 1,453,238 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 2,490,000 2,639,400 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 1,860,000 1,925,100 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 1,585,000 1,666,231 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 1,105,000 1,138,150 Technology (3.6%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 2,315,000 2,439,431 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 3,185,000 3,376,100 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 2,796,000 2,394,075 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 6,075,000 6,075,000 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 2,400,000 2,745,000 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 2,586,000 2,757,323 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 2,000 2,138 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 715,000 748,963 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 2,329,000 2,509,498 Infor US, Inc. 144A sr. unsec. notes 6 1/2s, 2022 3,775,000 3,921,848 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 (R) 2,400,000 2,544,000 Micron Technology, Inc. sr. unsec. bonds 5 7/8s, 2022 2,195,000 2,304,750 Micron Technology, Inc. 144A sr. unsec. notes 5 1/4s, 2023 2,035,000 2,035,000 Plantronics, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 3,075,000 3,121,125 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 3,360,000 3,452,400 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 1,500,000 1,565,625 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 820,000 729,800 Zebra Technologies Corp. 144A sr. unsec. unsub. notes 7 1/4s, 2022 2,965,000 3,217,025 Telecommunications (5.4%) Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 7,330,000 7,403,300 Altice SA 144A company guaranty sr. unsec. notes 7 5/8s, 2025 (Luxembourg) 3,180,000 3,140,250 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6s, 2025 1,611,000 1,631,138 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) 3,355,000 3,537,009 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 (R) 1,640,000 1,705,600 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 935,000 969,595 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 3,785,000 3,751,881 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 1,652,000 1,817,200 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 1,111,000 1,127,665 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 2,333,000 2,076,370 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 4,074,000 3,676,785 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 1,925,000 1,965,906 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 985,000 1,062,569 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 934,000 1,000,548 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 965,000 1,022,900 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 1,275,000 1,300,500 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 610,000 686,250 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 2,436,000 2,833,472 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 210,000 220,500 Sprint Capital Corp. company guaranty 6 7/8s, 2028 5,247,000 4,735,418 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 1,325,000 1,349,844 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 2,086,000 2,391,078 Sprint Corp. company guaranty sr. unsec. notes 7 7/8s, 2023 9,165,000 9,319,889 Sprint Corp. company guaranty sr. unsec. notes 7 1/4s, 2021 4,075,000 4,100,469 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 4,385,000 4,242,488 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) 1,405,000 1,464,713 Telephone (1.7%) CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 480,000 512,400 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 540,000 563,625 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 405,000 431,831 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 1,015,000 1,080,975 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 3,541,000 3,735,755 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2025 4,140,000 4,321,125 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 2,514,000 2,649,128 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 2,353,000 2,458,885 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 1,615,000 1,676,572 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 938,000 1,010,695 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 2,417,000 2,284,065 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 1,705,000 1,432,200 Tire and rubber (0.2%) American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 2,661,000 2,814,008 Transportation (0.6%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6 3/8s, 2023 3,445,000 3,324,425 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 4,052,000 4,133,040 Utilities and power (5.0%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 1,291,000 1,510,470 AES Corp./Virginia (The) sr. unsec. notes 5 1/2s, 2025 5,505,000 5,463,713 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 2,965,000 3,331,919 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 950,000 916,750 Calpine Corp. sr. unsec. notes 5 3/4s, 2025 5,635,000 5,670,219 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 1,100,000 1,174,250 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 550,000 589,188 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 3,492,000 3,852,577 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 527,000 553,350 Dynegy, Inc. 144A company guaranty sr. unsec. notes 7 3/8s, 2022 225,000 239,625 Dynegy, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 4,379,000 4,630,793 Dynegy, Inc. 144A company guaranty sr. unsec. unsub. notes 7 5/8s, 2024 150,000 160,875 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 1,597,000 1,977,289 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) (NON) 2,519,128 2,878,104 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 1,785,000 2,039,363 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 695,000 729,750 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 3,485,000 3,794,294 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 1,045,000 1,046,306 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 1,285,000 1,207,900 GenOn Americas Generation, LLC sr. unsec. notes 8 1/2s, 2021 2,651,000 2,551,588 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 765,000 787,950 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 610,000 629,825 Kinder Morgan, Inc./DE sr. unsec. notes Ser. GMTN, 7.8s, 2031 121,000 142,942 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 5,521,000 5,914,371 NRG Energy, Inc. company guaranty sr. unsec. notes 7 5/8s, 2018 260,000 289,770 NRG Yield Operating, LLC 144A company guaranty sr. unsec. notes 5 3/8s, 2024 1,310,000 1,349,300 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 200,000 213,820 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 2,840,000 3,109,800 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,720,000 1,780,200 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5s, 2022 1,260,000 1,317,456 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 1,228,000 1,234,754 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 2,385,000 2,492,325 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) (NON) 1,345,000 864,163 Total corporate bonds and notes (cost $1,107,049,110) SENIOR LOANS (5.1%) (a) (c) Principal amount Value Capital goods (0.1%) Gates Global, LLC/Gates Global Co. bank term loan FRN 4 1/4s, 2021 $1,532,300 $1,523,920 Communication services (0.2%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 2,470,000 2,527,892 Consumer cyclicals (3.0%) American Tire Distributors, Inc. bank term loan FRN 5 1/4s, 2021 610,000 615,592 Bass Pro Group, LLC bank term loan FRN Ser. B, 4s, 2020 1,130,000 1,127,175 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11s, 2017 5,210,117 4,899,141 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 13s, 2017 1,029,825 950,228 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 3,706,988 3,317,754 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 3,121,044 3,099,587 Dollar Tree Stores, Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 780,000 786,699 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 2,325,154 1,904,204 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.934s, 2019 2,546,000 2,381,875 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 3,872,657 3,859,102 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 1,210,000 1,214,538 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 2,812,651 2,814,702 PetSmart, Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 3,125,000 3,134,981 ROC Finance, LLC bank term loan FRN 5s, 2019 1,723,133 1,697,286 Talbots, Inc. (The) bank term loan FRN 9 1/2s, 2021 1,565,000 1,533,700 Talbots, Inc. (The) bank term loan FRN 5 1/2s, 2020 1,600,000 1,574,667 Univision Communications, Inc. bank term loan FRN 4s, 2020 1,429,088 1,426,026 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 1,340,707 1,317,244 Consumer staples (0.3%) CEC Entertainment, Inc. bank term loan FRN Ser. B, 4s, 2021 1,885,950 1,865,520 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 1,440,000 1,312,800 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 1,145,000 1,148,937 Energy (0.4%) Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 3,046,887 2,508,602 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 857,500 605,609 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 (PIK) 2,546,000 1,807,660 Financials (—%) iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 (R) 442,774 452,183 Health care (0.5%) Concordia Healthcare Corp. bank term loan FRN Ser. B, 4 3/4s, 2022 (Canada) 815,000 819,075 Par Pharmaceutical Cos., Inc. bank term loan FRN Class B2, 4s, 2019 2,618,138 2,615,957 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 2,570,053 2,560,875 Technology (0.2%) Avaya, Inc. bank term loan FRN Ser. B3, 4.685s, 2017 639,160 635,819 Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s, 2020 1,640,000 1,615,656 Transportation (0.2%) Air Medical Group Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2022 2,345,000 2,336,626 Utilities and power (0.2%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.668s, 2017 4,891,407 3,031,450 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.668s, 2017 50,201 31,112 Total senior loans (cost $69,200,256) COMMON STOCKS (1.2%) (a) Shares Value Ally Financial, Inc. (NON) 113,460 $2,572,138 CIT Group, Inc. 35,508 1,642,600 Connacher Oil and Gas, Ltd. (Canada) (NON) 52,324 115,704 DISH Network Corp. Class A (NON) 28,200 1,996,278 EP Energy Corp. Class A (NON) 116,332 1,529,766 General Motors Co. 47,411 1,705,374 Huntsman Corp. 67,975 1,525,359 Live Nation Entertainment, Inc. (NON) 25,100 717,860 Lone Pine Resources Canada, Ltd. (Canada) (F) (NON) 87,188 3,488 Lone Pine Resources, Inc. Class A (Canada) (F) (NON) 87,188 3,488 Penn National Gaming, Inc. (NON) 122,145 2,031,271 Seventy Seven Energy, Inc. (NON) 60,780 358,602 Spectrum Brands Holdings, Inc. 13,280 1,283,512 Tribune Co. Class 1C (F) 297,958 74,489 Vantage Drilling Co. (NON) 949,728 323,857 Total common stocks (cost $18,558,971) CONVERTIBLE PREFERRED STOCKS (1.0%) (a) Shares Value Actavis PLC Ser. A, 5.50% cv. pfd. (NON) 2,467 $2,614,946 American Tower Corp. $5.50 cv. pfd. (R) 18,500 1,877,010 Crown Castle International Corp. Ser. A, $4.50 cv. pfd. (R) 14,630 1,504,696 EPR Properties Ser. C, $1.438 cv. pfd. (R) 114,663 2,737,579 T-Mobile US, Inc. Ser. A, $2.75 cv. pfd. 40,485 2,784,153 Tyson Foods, Inc. $2.375 cv. pfd. 29,624 1,539,559 Total convertible preferred stocks (cost $11,965,686) PREFERRED STOCKS (0.3%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 1,981 $2,000,810 Citigroup, Inc. Ser. K, $1.719 ARP 26,600 717,402 M/I Homes, Inc. Ser. A, $2.438 pfd. 53,597 1,373,691 Total preferred stocks (cost $3,435,048) CONVERTIBLE BONDS AND NOTES (0.3%) (a) Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $1,377,000 $1,742,766 Jazz Technologies, Inc. company guaranty cv. sr. unsec. bonds 8s, 2018 1,132,000 1,870,630 Total convertible bonds and notes (cost $2,599,435) WARRANTS (0.0%) (a) (NON) Expiration date Strike Price Warrants Value General Motors Co. 7/10/19 $18.33 18,319 $327,361 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 1.70 672,570 — Total warrants (cost $407,932) SHORT-TERM INVESTMENTS (4.6%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.07% (AFF) Shares 58,324,193 $58,324,193 U.S. Treasury Bills 0.02%, August 20, 2015 (SEGCCS) $523,000 522,988 Total short-term investments (cost $58,847,175) TOTAL INVESTMENTS Total investments (cost $1,272,063,613) (b) FORWARD CURRENCY CONTRACTS at 5/31/15 (aggregate face value $12,823,862) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 7/15/15 $45,000 $44,181 $(819) Credit Suisse International British Pound Buy 6/17/15 809,194 813,918 (4,724) Goldman Sachs International Euro Sell 6/17/15 1,817,152 1,859,404 42,252 JPMorgan Chase Bank N.A. Canadian Dollar Sell 7/15/15 1,448,907 1,424,356 (24,551) Euro Buy 6/17/15 595,172 609,205 (14,033) State Street Bank and Trust Co. Canadian Dollar Sell 7/15/15 2,288,228 2,248,060 (40,168) UBS AG British Pound Sell 6/17/15 4,406,478 4,432,397 25,919 Euro Sell 6/17/15 1,366,544 1,392,341 25,797 Total CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 5/31/15 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 24 Index B+/P $832,016 $11,870,000 6/20/20 500 bp $(35,540) Total $832,016 * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at May 31 2015. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding's abbreviations ARP Adjustable Rate Preferred Stock: the rate shown is the current interest rate at the close of the reporting period EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2014 through May 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,277,431,691. (b) The aggregate identified cost on a tax basis is $1,274,269,560, resulting in gross unrealized appreciation and depreciation of $36,336,291 and $44,557,214, respectively, or net unrealized depreciation of $8,220,923. (NON) This security is non-income-producing. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $56,222,398 $463,441,295 $461,339,500 $33,482 $58,324,193 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, the fund maintained liquid assets totaling $11,937,368 to cover certain derivative contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk, and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $84,295 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $1,525,359 $— $— Communication services 1,996,278 — — Consumer cyclicals 4,454,505 — 74,489 Consumer staples 1,283,512 — — Energy 2,327,929 — 6,976 Financials 4,214,738 — — Total common stocks — Convertible bonds and notes $— $3,613,396 $— Convertible preferred stocks 5,399,099 7,658,844 — Corporate bonds and notes — 1,105,098,626 74,247 Preferred stocks 717,402 3,374,501 — Senior loans — 65,054,194 — Warrants 327,361 — — Short-term investments 58,324,193 522,988 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $9,673 $— Credit default contracts — (867,556) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. &#Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts	$—	$867,556 Foreign exchange contracts	93,968	84,295 Equity contracts	327,361	— Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$16,200,000 Centrally cleared credit default contracts (notional)	$3,600,000 Warrants (number of warrants)700,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Capital Inc. (clearing broker) Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG Total Assets: Centrally cleared credit default contracts§ — Forward currency contracts# — — — 42,252 — — 51,716 93,968 Total Assets $— $— $— $42,252 $— $— $51,716 $93,968 Liabilities: Centrally cleared credit default contracts§ — 2,727 — 2,727 Forward currency contracts# 819 — 4,724 — 38,584 40,168 — 84,295 Total Liabilities $819 $2,727 $4,724 $— $38,584 $40,168 $— $87,022 Total Financial and Derivative Net Assets $(819) $(2,727) $(4,724) $42,252 $(38,584) $(40,168) $51,716 $6,946 Total collateral received (pledged)##† $— $— $— $— $— $— $— Net amount $(819) $(2,727) $(4,724) $42,252 $(38,584) $(40,168) $51,716 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 29, 2015
